Citation Nr: 0318831	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-06 190A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Whether the veteran is entitled to subsistence allowance for 
the periods when he was not engaged in training under a 
qualified instructor.  





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from September 1969 to June 
1971.

His case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the Honolulu, Hawaii, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran has revoked representation in this case 
and his claim has been advanced on the docket.  

The Board notes that in correspondence of record, the veteran 
has raised various issues regarding his dissatisfaction with 
the implementation of his vocational rehabilitation plan with 
regard to services rendered.  He has also raised the matter 
of compensation for injuries allegedly sustained while he was 
in vocational rehabilitation training.  The Board refers 
these matters to the RO for appropriate action and invites 
the veteran to clarify all matters with the RO.  The only 
issue before the Board is listed on the front page of this 
decision.  


FINDINGS OF FACT

1.  The veteran began vocational rehabilitation training in 
December 1996 in a self-employment program.  

2.  Subsistence allowance is not paid by VA for veterans 
enrolled in a self-employment program for periods when the 
veteran is not receiving approved training under a qualified 
instructor.


CONCLUSION OF LAW

Entitlement to subsistence allowance for the periods when the 
veteran was not engaged in training under a qualified 
instructor is denied.  38 U.S.C.A. §§ 3108, 3680 (West 2002); 
38 C.F.R. §§ 21.146, 21.257, 21.260, 21.320 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded). 

However, the Court has held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. 
Principi, 16 Vet. App. 534 (2002).  This is the case here.  
Therefore, although the veteran was not notified of VCAA, the 
law is dispositive in his claim.  


Background

At the outset, the Board notes that in an August 1990 rating 
decision, the veteran was granted service connection for 
post-traumatic stress disorder (PTSD) and a 10 percent rating 
was assigned.  In a December 1992 rating decision, the 
disability rating was increased to 30 percent and, in a March 
1995 rating decision, it was increased to 50 percent.  During 
the course of the veteran's vocational rehabilitation 
training, as noted below, in a March 1997 Board decision, the 
veteran was granted a total 100 percent rating for his PTSD.  

In a January 1996 report, a VA examiner opined that the 
veteran was capable to participating in vocational 
rehabilitation training.  In February 1996, the veteran 
requested vocational rehabilitation training.  The veteran 
was found eligible for such training and a self-employment 
business plan was completed by Ted Yamanaka and Associates in 
December 1996.  

In December 1996, an Individualized Written Rehabilitation 
Plan (IWRP) was completed which formalized the veteran's 
self-employment plan.  The anticipated completion date was 
December 1997.  On his IWRP, his program plan was 
Individualized Employment Assistance (IEAP).  His program 
goal was listed as to secure gainful employment as a 
Cameraperson.  His first objective was to complete three 
months of training to operate a camera and a year of SBA 
training in administrative courses.  The services provided 
were professional training to utilize camera and video 
editing equipments, computer training for record keeping, and 
administrative training to operate a small business.  
"Purchases of supplies and equipment" was also listed.  The 
evaluation criteria was that the veteran would acquire 
competency in utilizing the camera/video editing systems, 
computer softwares, and managing his business by completing 
SBA courses.  Performance evaluations reports would be 
completed by training institution or instructor.  The 
evaluation procedure was that the case manager/contractor 
would review the veteran's training program by meeting with 
the training instructors and reviewing performance evaluation 
reports.  The veteran would also be required to submit 
certificate of completion of course work.  The second 
objective was to start-up a video cameraman business with a 
projected income of $13,200 for the first year.  The services 
provided would be the development of a portfolio upon 
completion of training, advertising fees through various 
sources to begin following the completion of training.  The 
evaluation criteria was that the veteran would promote the 
advertising of his video camera business upon completion of 
his training and approval of his business plan by VA.  
Completion of the portfolio would be upon completion of 
training.  The evaluation procedure was that the case 
manager/contractor would review advertising and conference 
fees, portfolio, and receipts of supplies and equipment.  The 
third objective was that the veteran would continue with 
individual/group therapy with VA and would continue 
medication management.  

Subsequently, correspondence was exchanged between the 
veteran and his wife to and from VA regarding the 
implementation of his IWRP with regard to the funding for 
purchase of equipment.  The veteran and his wife were not 
satisfied with available funding and with delays regarding 
the purchase of equipment.  

Thereafter, initial equipment and training was purchased from 
Jim Wiseman of Digital Media Hawaii.  From March 7, 1997 to 
June 13, 1997, the veteran received training from Mr. 
Wiseman.  VA paid $12,500 for this training.  The invoice is 
of record.  At the completion of this training, the veteran 
was certified in the operational use of professional digital 
equipment.  He received a certificate of completion for three 
months of professional training in camera utilization and 
video editing on the Avid Systems.  The certificate is of 
record.  The veteran was paid subsistence allowance during 
this training period of $943.13, which was payment at the 
full-time rate.  Following completion of training, the 
veteran was ready to move onto the second objective in his 
IWRP.  

Thereafter, the veteran and his wife continued to voice 
dissatisfaction regarding services and equipment that they 
indicated were due by VA with regard to the second objective 
of the IWRP.  In December 1997, the veteran detailed the 
shortcomings in a letter to VA and noted that his IWRP 
anticipated completion date was that month.  

In a December 1997 letter, VA indicated that the IWRP needed 
to be continued for another 6 months due to an interruption 
in the training.  VA indicated that the veteran voluntarily 
left the area for 4 months, from mid-June 1997 to October 
1997, to go to the mainland.  The letter detailed the 
training, equipment, and services that had been provided to 
the veteran thus far.  The veteran was notified that over 
$125,000 had been spent on him and that VA was committed to 
his program.  In a January 1998 response letter, the veteran 
indicated that he went to the mainland only after he had 
experienced repeated delays by VA.  He agreed to the 6-month 
extension.  

In a January 1998 letter, VA contacted the veteran.  It was 
noted that the veteran had stated that he did not want to 
pursue his plan until he received all the equipment that VA 
had agreed to purchase for him.  The veteran was asked to 
respond to VA and indicate whether he was able and willing to 
pursue his agreed goal of cameraman.  If the veteran was 
still interested, he was requested to inform VA of the 
progress that he was making starting up his business before 
VA furnished any more equipment to him.  The veteran was told 
that if he was still interested, provided the information 
requested, and showed good faith, then VA would purchase the 
rest of the equipment.  He was advised that due to the high 
cost of the equipment, it was necessary for VA to solicit 
bids which took time.  In response, the veteran indicated 
that he had been trying to find adequate storage for his 
equipment and did not have the proper facilities or equipment 
to perform his work which had prevented him from accepting 
any jobs.  In February 1998, the veteran was advised of 
services VA was willing to do for the veteran and which VA 
was not going to do.  

In a February 1998 letter, VA informed the veteran that the 
State of Hawaii Department of Commerce and Consumer Affairs 
Business Registration Division showed that the nature of his 
business was operation and rental of digital video camera.  
He was informed that the rental of the VA digital video 
camera was not included in his plan and his license should be 
amended accordingly.  The veteran had this amended.  In 
another February 1998 letter, the veteran was told that he 
would be paid subsistence allowance for training.  

In a May 1998 letter, VA notified the veteran that his 
vocational rehabilitation training services were extended 
another 6 months.  He was advised of certain services and 
fees that were being paid by VA.  The veteran's wife 
responded with questions regarding continued delays.  In July 
1998, the veteran sent VA a letter indicating that his 
equipment had arrived, but that he was having difficulty with 
it and needed further training with regard to that equipment.  
In October 1998, VA was advised that the veteran had made a 
trip to the mainland to visit relatives.  Thereafter, 
correspondence between the veteran and VA ensued regarding 
difficulty with his editing system, which he wanted replaced, 
but which could be done only at great expense.  

Within VA, appropriate actions were explored.  It was noted 
that the veteran had been turned down from the residential 
treatment program due to active drug use.  It was noted that 
the veteran was originally 50 percent disabled when he was 
approved for his current program, but was now 100 percent 
disabled.  The possibility of changing his program and/or 
additional training was brought up.  Proposals regarding 
costs for training were solicited.  

Ultimately, VA decided to afford the veteran additional 
training with Na Maka o ka Aina.  In September 1999, a second 
IWRP was completed after Na Maka o ka Aina evaluated the 
veteran's camera skills and found that he was not adequately 
trained.  The second IWRP was an amendment to the first IWRP.  
The purpose was to afford the veteran additional camera and 
camera editing training.  The first objective on the IWRP was 
to afford the veteran 10 days of training with Na Maka o ka 
Aina at a cost of $10,000 and 3 to 5 days of training at a 
rate of $375 per day for editing instruction.  The services 
provided were training fees, upgrading of editing systems per 
consultant's recommendations, and supplies required for the 
training program.  The evaluation criteria was that the 
veteran would actively participate in videography training 
with contractors to achieve competency in the field.  A demo 
tape would be developed with tapes from the shootings.  The 
evaluation procedure was that Na Maka o ka Aina would provide 
performance evaluation after 5 days of training.  Additional 
training would be authorized pending satisfactory performance 
of the initial 5 days.  The valuation schedule was that after 
completing 5 days of training, the performance report would 
be submitted to VA and then the authorization for additional 
training would depend on the performance appraisal.  It was 
noted that no additional camera and editing training would be 
provided upon successful completion of the above objective.  

In an October 1999 letter, the veteran was advised that he 
would be authorized for training and paid subsistence 
allowance for the clock hours that he was in training.  

The veteran thereafter received individual instruction 
training during the period of October 25, 1999 to March 10, 
2000 with Puhipau of Na Maka o ka Aina.  The veteran received 
camera training.  The cost, paid by VA, was $5,000.  The 
veteran was paid subsistence allowance based on his actual 
clock hours per week of training.  

The veteran maintains that he should be paid subsistence 
allowance from December 1996, when he entered vocational 
rehabilitation training.  To that end, he maintains that 
although he was paid subsistence allowance for 2 periods when 
he was in formal training, he should have been paid from 
December 1996 onward also for the periods that he was not in 
formal training since he was engaged in the equivalent of 
full-time apprenticeship or on-the-job training for the 
entire period.  


Analysis

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108.  Payments of subsistence allowance are 
made to eligible veterans who are pursuing a program of 
education or training, and such payments shall be paid only 
for the period of a veteran's enrollment in such program.  
See 38 U.S.C.A. §§ 3108(a)(1), 3680; 38 C.F.R. §§ 21.260, 
21.320.  The rate of payment of a subsistence allowance is 
dependent upon participation on a full-time, three-quarter-
time, or half- time basis.  38 U.S.C.A. § 3108; 38 C.F.R. 
§ 21.260.  The amount paid as a subsistence allowance, 
therefore, is proportional to the veteran's participation in 
the educational program.  

Veterans entitled to this subsistence allowance include those 
in an on-job program or those in an apprenticeship.  38 
C.F.R. §§ 21.260, 21.266(e), 21.299.  The veteran argues that 
his vocational rehabilitation program was the equivalent of 
an on-job program or an apprenticeship.  However, it was not.  
38 C.F.R. § 21.123 and 38 C.F.R. § 21.296 explain that such 
programs are supervised by a training establishment.  See 
also 38 C.F.R. §§ 21.4200(c), 21.4261, 21.4262.  

The veteran was not supervised by a training establishment.  
The veteran was not participating in an on-job program or an 
apprenticeship, rather, he was participating in a self-
employment program.  That fact is clear in the record.  This 
was documented in the IWRP.  This was the type of vocational 
training that the veteran was seeking and this was the type 
of training that he was afforded.  

38 C.F.R. § 21.257 is the VA regulation governing self-
employment.  This regulation states that vocational 
rehabilitation will generally be found to have been 
accomplished by the veteran when he has achieved suitable 
employment in the objective selected, in an existing 
business, agency or organization in the public or private 
sector.  Rehabilitation of the veteran may be achieved 
through self-employment in a small business, if the veteran's 
access to the normal channels for suitable employment in the 
public or private sector is limited because of his disability 
or other circumstances in the veteran's situation warrant 
consideration of self-employment as an additional option.  

The regulations governing subsistence allowance do not 
specifically provide for subsistence allowance for veterans 
pursuing a self-employment plan.  They provide for 
subsistence allowance generally for veteran's participating 
in institutional training, on-job training, farm cooperative 
training, and apprenticeship training  See 38 C.F.R. 
§ 21.260.  Payment may also be made in certain circumstances 
for training with an independent instructor, training at 
home, and training in a rehabilitation facility or sheltered 
workshop.  38 C.F.R. § 21.310.  For veterans participating in 
a self-employment program, those veterans are furnished job 
development and placement services and specified supplies.  
38 C.F.R. §§ 21.214, 21.252, 21.258.  In addition, as part of 
their self-employment plan, they may be provided the training 
necessary for the operation of a small business.  38 C.F.R. 
§ 21.257(b)(5).  Pursuant to this provision, the veteran was 
paid for the instruction he received from Mr. Wiseman of 
Digital Medial Hawaii and from Na Maka o ka Aina.  The 
payment to Mr. Wiseman was in accordance with 38 C.F.R. 
§ 21.146 which provides that an independent instructor course 
is a full-time course of vocational training which the 
veteran pursues with an individual instructor who, 
independently of a training institution or on-job training 
establishment, furnishes and conducts a vocational course at 
a suitable place of training.  Since the training with Na 
Maka o ka Aina was not full-time, the veteran was paid based 
on the clock hours of enrollment pursuant to 38 C.F.R. 
§ 21.260.  

As noted, the veteran is seeking paid compensation for the 
periods when he was not in formal training under a qualified 
instructor.  As noted, his vocational training was under the 
auspices of a self-employment program.  Although 38 C.F.R. 
§ 21.270(b) provides subsistence allowance to be paid in 
certain circumstances for the intervals between periods of 
instruction, this regulation pertains to those veteran's 
pursuing vocational rehabilitation training at an approved 
school.  This regulation does not pertain to those engaged in 
a self-employment program.  

The veteran was provided services and supplies incidental to 
his self-employment program.  He was provided training that 
was requested from Mr. Wiseman of Digital Medial Hawaii and 
from Na Maka o ka Aina.  VA law and regulations do not 
provide for him to be monetarily compensated through 
subsistence allowance for periods when he was not enrolled in 
approved training under a qualified instructor to receive 
training necessary for his small business.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). Based on the 
foregoing, the appeal is denied.

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of the benefit of the doubt is not 
applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to subsistence allowance for the periods when the 
veteran was not engaged in training under a qualified 
instructor is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

